UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6955



KARRIEM WALI MUHAMMAD,

                                                 Plaintiff - Appellant,

          versus


UNITED STATES   DEPARTMENT     OF   JUSTICE;   JOHN
ASHCROFT,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
1397-MJG)


Submitted:   August 17, 2001                 Decided:   October 23, 2001


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Karriem Wali Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karriem Wali Muhammad appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm substantially on the rea-

soning of the district court.   See Muhammad v. United States, No.

CA-01-1397-MJG (D. Md. May 22, 2001).*      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       Assuming with deciding that Muhammad could assert a claim
pursuant to the Supreme Court’s decision in Apprendi v. New Jersey,
530 U.S. 466 (2000), under § 2241, we note that he cannot demon-
strate error because his sentences did not exceed the applicable
statutory maximums. See United States v. Angle, No. 99-4662 slip
op. at 5 (4th Cir. June 29, 2001) (en banc) (published).


                                 2